Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the transducer" in the preamble of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 on which claim 19 is considered to depend is recited to be a busbar and not a transducer.
Appropriate correction is requested.   
For the purposes of prosecution examiner will consider that claim 19 relies on the busbar of claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 12-16 and 19 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Tategata et al. (U. S. Patent 10,998,789).
Regarding claim 1, Tategata et al. discloses a transducer for converting between electrical energy and mechanical energy, comprising: 
a stator (figure 3) comprising a coil winding; and 
a busbar 100 comprising a base portion having an annular shape (as shown in figure 1) and a connection terminal extending from an outer circumference of the base portion in a direction towards the stator relative to the base portion (as shown in figure 1); 
wherein the connection terminal is connected to a first end of the coil winding, and the busbar and the stator are aligned in an axial direction of the stator (axial alignment of items 104/105, 106/107 and 108/109 as shown in figure 1).
Regarding claim 2, Tate3gata et al. discloses the transducer of claim 1, 
wherein the stator further comprises a stator core 116 and an insulator (positioning means 126 insulating material), and 
wherein the coil winding is configured to be wound around the insulator and the stator core (device 126 covers the stator core segments 18 and the coil is wound on the device 126).
Regarding claim 3, Tategata et al. discloses the transducer of claim 2, wherein the connection terminal is adjacent to or in contact with an outer surface of the insulator (as shown in figure 4).
Regarding claim 4, Tategata et al. discloses he transducer of claim 1, wherein the connection terminal comprises a notch (area between 104b-1 and 105b-1) that extends inward from an end of the connection terminal towards an opposite side connected at the base portion, and the first end of the coil winding 124 is connected to the connection terminal via the notch (parts 104b-1 and 105b-1 connect to item 124).
5. The transducer of claim 4, wherein the connection terminal further comprises a tongue portion formed by the notch (the connection portion forms a tongue), and the first end of the coil winding is in contact with and connected to the connection terminal based on the tongue portion partially surrounding the first end of the coil winding (tongue portions 104b-1 and 104b-2 connect winding 124).
Regarding claim 6, Tategata et al. discloses the transducer of claim 5, wherein the tongue portion is configured in a U-shape to partially surround the first end of the coil winding arrangement of tongue portions 104b-1 and 104b-2 connect winding 124).
Regarding claim 12, Tategata et al. discloses the transducer of claim 1, wherein the busbar is formed in a plate shape, as shown in figure 1).
Regarding claim 13, Tategata et al. discloses a busbar of a transducer comprising: 
a base portion 102 having an annular shape (as shown in figure 1); and 
a connection terminal (items 104/105, 106/107 and 108/109) extending from an outer circumference of the base portion in a direction towards a stator of the transducer relative to the base portion (as shown in figure 1); 
wherein the connection terminal (items 104/105, 106/107 and 108/109) is configured to accept a first end 124 of a coil winding of the stator (as shown in figure 4).
Regarding claim 14, Tategata et al. discloses the busbar of claim 13, wherein the connection terminal comprises a notch (between items 104/105, 106/107 and 108/109) that extends inward from an end of the connection terminal towards an opposite side connected at the base portion, and the first end of the coil winding is configured to be connected to the connection terminal via the notch (as shown in figure 4).
Regarding claim 15, Tategata et al. discloses the busbar of claim 14, wherein the connection terminal further comprises a tongue portion formed by the notch (items 104/105, 106/107 and 108/109 are tongue portions defining the notch), and the first end of the coil winding is configured to be in contact with and connected to the connection terminal based on the tongue portion partially surrounding the first end of the coil winding (as shown in figure 4).
Regarding claim 16. The busbar of claim 15, wherein the tongue portion is configured in a U-shape to partially surround the first end of the coil winding (items 104/105, 106/107 and 108/109 are in a U-shape surrounding the coil winding, as shown in figure 4).
Claim 19 is allowable for the busbar of claim 13, wherein the busbar is formed in a plate shape (as shown in figure 1).
Allowable Subject Matter
Claims 7-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable for the transducer of claim 5, wherein the connection terminal further comprises a second tongue portion formed by a second notch, and a second end of the coil winding is in contact with and connected to the connection terminal based on the second tongue portion partially surrounding the second end of the coil winding.  
For Tategata et al. one can interpret the structure as a first and second tongue, but one can not interpret the two tongues to be formed by a first and second notch.  Also, Tategata et al. does not show the connection of a second end of the coil winding.  The applicant teaches in figure 6A a first and second notch and a first and second tongue portion and figure 9 shows two coil ends connected to two notches and two tongues. As such claim 7 is considered to be non-obvious with respect to the closest related prior art.
Claims 8 and 9 are allowable for dependence on the allowable dependent claim 7 and for the citation of further distinguishing subject matter.
Claim 10 is allowable for the transducer of claim 4, wherein the connection terminal further comprises a second notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion and parallel to the notch, and a second end of the coil winding is connected to the connection terminal via the second notch.
For Tategata et al. one cannot interpret the connection portion by Tategata et al. to comprise a second notch that extends inward from an end of the connection terminal towards an opposite side connected at the base portion and parallel to the notch, and a second end of the coil winding is connected to the connection terminal via the second notch.
Claim 11 is allowable for dependence on the allowable dependent claim 10 and for the citation of further distinguishing subject matter.
Claim 17 is allowable for the busbar of claim 15, wherein the connection terminal further comprises a second tongue portion formed by a second notch, and a second end of the coil winding is configured to be in contact with and connected to the connection terminal based on the second tongue portion partially surrounding the second end of the coil winding.
For Tategata et al. one can interpret the structure as a first and second tongue, but one can not interpret the two tongues to be formed by a first and second notch.  Also, Tategata et al. does not show the connection of a second end of the coil winding.  The applicant teaches in figure 6A a first and second notch and a first and second tongue portion and figure 9 shows two coil ends connected to two notches and two tongues. As such claim 17 is considered to be non-obvious with respect to the closest related prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 4, 2022